Citation Nr: 1621507	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Muskogee, Oklahoma currently has jurisdiction over the appeal.

In October 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been added to the claims file.

The Board remanded this claim for further evidentiary development in July 2009, October 2010, August 2012, and November 2013, and April 2015.  As will be discussed in greater detail below, the Board finds that there has been substantial compliance with the prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


FINDING OF FACT

For the entire appeal period, the Veteran's tinea pedis has been manifested by subjective complaints of pain, itching, burning, and irritation; it has required the use of constant or near-constant topical antifungal cream; but it has not affected at least five percent, but less than 20 percent, of the entire body and/or exposed areas, or required systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board finds that VA has met its duty to notify the Veteran in this case.  In a September 2004 letter, VA informed the Veteran of the evidence necessary to substantiate his claim and the evidence VA would reasonably seek to obtain.  The Board notes that the September 2004 letter did not explicitly address how disability ratings and effective dates were assigned.  However, the Board notes that, since his claim comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Furthermore, the Board notes that the Veteran was granted the earliest effective date possible under the law (the day after he was discharged from active duty), and he was given actual notice of the rating criteria pertinent to his tinea pedis disability in the May 2006 statement of the case, and the appeal was thereafter readjudicated.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claim for a higher rating, his service treatment records and VA treatment records have been obtained and considered.  In addition, the Veteran was also provided VA examinations in November 2004, October 2009, December 2013, and November 2015 in connection with his claim, which are found to be adequate for rating purposes.  The examiners reviewed his medical history, provided pertinent examination findings applicable to the rating criteria, and provided conclusions with supporting rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected tinea pedis has worsened since being evaluated by VA in November 2015.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenged to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

During the October 2006 hearing, the DRO explained the issues then on appeal and suggested the submission of evidence that may have been overlooked.  The hearing provided the Veteran and his representative the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally, as noted above, the Board remanded the Veteran's claim in July 2009, October 2010, August 2012, and November 2013, and April 2015.  The Board finds that the AOJ has substantially complied with the prior remand directives. In the July 2009 remand, the Board directed the AOJ to schedule the Veteran for a new examination, to give him opportunity to identify any outstanding private treatment records, and to obtain his VA treatment records.  Although the Veteran was afforded a VA examination in October 2009 and he was given the opportunity to identify any outstanding private treatment records in September 2009, in October 2010, the Board determined that there were still outstanding VA treatment records that were not associated with the claims file and, thus, remanded the Veteran's claim again.  The AOJ was also instructed to give the Veteran another opportunity to identify any outstanding private treatment records.  In October 2010, outstanding VA treatment records were associated with the claims file, and the Veteran was given the opportunity to identify any outstanding records.  In August 2012, the Board remanded the Veteran's claim for AOJ consideration of newly received evidence and to obtain outstanding VA treatment records.  Updated VA treatment records were obtained in September 2012, and the Veteran's claim was readjudicated in January 2013.  In November 2013, the Board directed the AOJ to afford the Veteran a new VA examination and to obtain updated VA treatment records.  Updated records were obtained in November 2013 and April 2014, and the Veteran underwent a VA examination in December 2013.  Finally, in the April 2015 remand, the Board ordered a new examination to address the severity of the Veteran's tinea pedis, and instructed the AOJ to obtain outstanding VA treatment records.  Updated VA treatment records, dated through June 2015 were associated with the claims file, and the Veteran underwent a new VA examination in November 2015.  As such, the Board finds that the AOJ has substantially complied with the prior remand directives, and no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran seeks an initial compensable rating for his service-connected tinea pedis.  He contends that a compensable rating is warranted because his tinea pedis causes blisters, pain, itching, burning, and irritation, because he must constantly use medication to control the condition, and because medication only provides temporary relief.  See April 2014 Statement.

In the April 2005 rating decision on appeal, service connection for tinea pedis was granted, and a noncompensable rating was assigned under Diagnostic Code 7813-7806.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 7813, dermatophytosis, which includes tinea pedis, is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this case, the Veteran's tinea pedis does not involve his head, face, or neck; rather, it involves his feet.  Additionally, his predominant disability does not involve scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis under Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  However, pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  Even if it had, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in September 2004.

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Service treatment records from April and May 2004 reflect treatment for foot fungus and nail discoloration.  The treatment record notes that the Veteran had been using over-the-counter medication, but that it had not helped.  He was prescribed clotrimazole, an antifungal medication.

In connection with his claim for service connection, the Veteran underwent a VA examination in October 2004.  During the examination, the Veteran reported that he had been using over-the-counter antifungal agents on a daily basis for two years.  Upon physical examination, the examiner found no active tinea pedis.  The Veteran was diagnosed with recurrent tinea pedis, currently asymptomatic.

A June 2005 VA treatment records noted that examination of the Veteran's feet revealed no ankle edema, his pulses were strong, sensation was intact, his nails were trimmed and clean, and his skin was intact.  He was diagnosed with onychomycosis.  A January 2006 VA treatment record noted the same findings.

In his July 2006 substantive appeal, the Veteran stated that his condition had gotten worse over the years, and that, despite using medication, his tinea pedis still caused irritation.  The Veteran argued that the October 2004 VA examiner did not thoroughly examine his feet, including the bottom of his feet.  He also stated that he constantly used medication to control his tinea pedis.

An August 2006 VA treatment record noted that the Veteran was actively using clotrimazole, a topical cream, for his fungal infection.  Examination of the feet revealed no ankle edema, sensation was intact, his nails were clean and well trimmed, and his skin was intact.  August and October 2007 VA treatment records note the same findings.

During the October 2006 DRO hearing, the Veteran stated that tinea pedis caused itching, and that, despite using constant medication, his problems never fully subsided.  He reported blisters and calluses on the bottom of his feet.  He stated that, to control the calluses, he received pedicures; otherwise walking was painful.  He stated that the irritation and itching caused bleeding once a month due to dry skin.

In October 2007, the Veteran was prescribed oral fluconazole, an antifungal medication, and was given a thirty day supply.

In October 2009, the Veteran underwent a new examination.  The examiner noted that tinea pedis onset in 1985, and that the Veteran had been treated intermittently with various topical antifungals.  The Veteran reported that he was given Lamisil (terbinafine) pills two year ago due to fungus in his toe nails, but that he was not impressed with the efficacy of the medication.  The examiner noted that the Veteran used topical Lamisil approximately twice a week, and that the percentage of the exposed area affected was two percent, and that the percentage of the entire body area affected was less than one percent.  The examiner found no evidence of scarring or disfigurement, no ulceration, exfoliation or crusting, and no evidence of acne or chloracne.  In a November 2009 addendum opinion, the VA examiner noted that she reviewed the Veteran's service treatment records, including his records showing treatment for possible tinea in his toenails, and the recommendation of bleach baths and the use of clortramizole.

In May 2010, the veteran was prescribed topical tolnaftate cream, an antifungal medication.  In January 2011, the Veteran was prescribed oral terbinafine for thirty days. 

In January 2012, the Veteran complained of a painful wart on the plantar surface of left foot along the distal fifth metatarsal.  Physical examination revealed some evidence of nail fungus; however, the examiner noted that the examination was otherwise unremarkable.  The examiner noted that the Veteran had questionable nail fungus that did not look bad, but that the disability affected his body image.  It was recommended that he use topical instead of oral treatment.  He was prescribed terbinafine and ketoconazole.

A February 2012 VA dermatology consult noted the Veteran's complaints of a lesion on the left plantar surface of the fifth metatarsal.  The provisional diagnosis was fungal disease and warts.  Upon examination, there was a small hard nodule embedded within a half centimeter of dry rough area of calloused skin.  The Veteran's symptoms included worsening pain with pressure when standing or walking.  The examination revealed a hyperkeratotic surface with a central depression.  He was prescribed a topical cream.

A July 2013 VA treatment noted the Veteran's complaint of foot pain and a wart on his left foot, as well as athlete's foot resulting in itching and burning.  Upon examination, on the plantar surface below the fifth toe, there was a hardened area of skin approximately 1 centimeter.  The examiner also noted tenderness to palpation to the small central cavity.  Overall, the examiner noted bilateral feet with scaly dry skin.  The Veteran was diagnosed with dermatophytosis of the bilateral feet.  The examiner also noted topical treatment with ketoconazole, and that the Veteran refused oral treatment.

In December 2013, the Veteran underwent another VA examination.  In the examination report, the examiner noted that the Veteran was not bothered by tinea pedis and that he was not receiving treatment.  The Veteran also reported that, although he was prescribed Lamisil, that was for his pseudofolliculitis barbae.  In a February 2014 addendum opinion, the December 2013 examiner noted that, at the time of the examination, there was no evidence of tinea pedis or onychomycosis.  The examiner noted the Veteran's history of scaly feet intermittently.  The examiner also noted the Veteran statement that his feet did not bother him and that he had not received treatment within the past twelve months.

In April 2014, the Veteran argued that the December 2013 VA examination was inadequate because the examiner failed to fully examine his feet.  He argued that the examiner failed to discuss the blisters and peeling cause by his disability, and that the constant use of medication did not fully eradicate his symptoms.  He stated that his feet itched and burned every day.

In April 2015, the Veteran complained of calluses on his feet.  Upon examination, there were multiple calluses on both feet.  The calluses were characterized as intractable plantar keratoses.  In May 2015, the Veteran had a callus removed under his left fifth metatarsal.

In November 2015, the Veteran underwent another VA examination.  He was diagnosed with tinea pedis.  The examiner noted that the Veteran's disability did not cause scarring or disfigurement of the head, face, or neck, that it did not result in any benign or malignant neoplasms, and that it did not result in any systemic manifestations.  The examiner noted that treatment involved the use of topical medication, specifically antifungal cream, on a constant or near-constant basis.  The examiner noted that there was no use of systemic corticosteroids or other immunosuppressive medications.  Physical examination demonstrated that less than five percent or the total body area was affected by tinea pedis, and none of the Veteran's exposed area was affected.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the Veteran's feet.  With regard to the functional impact of the Veteran's disability, the examiner noted that it affected his ability to due to itchiness and a burning sensation in his feet.  The examiner also noted difficulty sleeping due to these symptoms.  The Veteran also reported that his disability caused him to slow down at work, and that he felt embarrassed.

Based on the evidence of record, the Board finds that the records does not show that the Veteran's tinea pedis affected at least five percent, but less than 20 percent, of the entire body; at least five percent, but less than 20 percent, of the exposed area; and it did not require the use of intermittent use of systemic therapy required for a total duration of less than six weeks during a 12-month period.  For example, the October 2004 VA examination found no active tinea pedis, and described the disability as asymptomatic.  VA treatment records from May 2005, January 2006, August 2006, August 2007, and October 2007, consistently noted that, upon physical examination of the Veteran's feet, his sensation was intact, his nails were trimmed and clean, and his skin was intact.  The October 2009 VA examination noted that only two percent of the exposed area was affected, and less than one percent of the total body area was affected.  The December 2013 VA examiner found no evidence of tinea pedis or onychomycosis, and the December 2015 VA examiner determined that less than five percent of the total body area was affected, and none of the Veteran's exposed areas were affected.

Additionally, while the medical evidence shows that the Veteran's tinea pedis has been treated with topical and oral antifungal Lamisil, his use of oral Lamisil lasted only thirty days, less than the six weeks required for a compensable rating under Diagnostic Code 7806.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (32th ed. 2012), pgs. 1865, 1911.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs that treat the body as a whole.  Thus, the use of topical Lamisil, or any other topical treatment, is not systemic therapy.  Furthermore, although the Veteran's reported the use of oral Lamisil two years prior during his October 2009 VA examination, his VA treatment records from that time reflect that he was prescribed fluconazole which is an antifungal medication, not a corticosteroid.  Otherwise, the Veteran's tinea pedis has been treated using topical medications, none of which were corticosteroids or immunosuppressive drugs.  Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. 2016).  Therefore, the Board finds that a compensable rating is not warranted on this basis.

Finally, the Board notes that the medical evidence of record has consistently noted either no scarring or that the Veteran's skin was intact.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds that the Veteran's symptomatology, including his complaints of pain and irritation, is contemplated by the criteria under which his disability is currently rated.  Moreover, the competent medical evidence provides detailed findings pertinent to the rating criteria, and is more probative in evaluating the Veteran's disability.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected tinea pedis; however, the Board finds that his symptomatology has been throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinea pedis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which that disability is currently evaluated.  In this regard, the Veteran's various subjective complaints, including complaints of pain, irritation, and dry skin, are contemplated by the rating criteria under which his disability is rated.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his tinea pedis alone.  In fact, although the Veteran's tinea pedis has impact his ability to work, see November 2015 VA Examination Report, the record does not reflect that his tinea pedis has prevented him from securing or following a substantially gainful occupation at any point pertinent to this appeal.  See id. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for tinea pedis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an initial compensable rating for tinea pedis is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


